Citation Nr: 0200737	
Decision Date: 01/18/02    Archive Date: 01/25/02

DOCKET NO.  98-17 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
post-traumatic stress disorder and assigned a 10 percent 
evaluation.  The veteran stated he wanted a higher 
evaluation.  In a January 1999 rating decision, the Hearing 
Officer granted a 30 percent evaluation for post-traumatic 
stress disorder.  The veteran continues to disagree with the 
evaluation assigned, and thus the appeal continues.


FINDING OF FACT

Post-traumatic stress disorder is manifested by chronic sleep 
impairment, difficulty communicating with others, few 
friends, irritability, and some flashbacks.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 
30 percent for post-traumatic stress disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 and Supp. 
2001); 38 C.F.R. § 4.132, Diagnostic Code 9411 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served in the Republic of Vietnam during his tour 
of duty.  He received the Combat Infantryman's Badge, the 
National Defense Service Medal, the Vietnam Service Medal 
with two Bronze Service Stars, and the Republic of Vietnam 
Campaign Medal.

The veteran began seeking treatment for post-traumatic stress 
disorder at the Vet Center in June 1997.  The VA social 
worker described the veteran as friendly, open, and 
motivated.  Treatment reports in 1997 from there show that 
the veteran was undergoing joint counseling with his spouse 
to improve their relationship and their communication.  The 
treatment reports also showed that the veteran reported 
feeling guilty about his Vietnam service and stated that he 
was working to keep his anger under control.

The veteran filed his claim for service connection for post-
traumatic stress disorder in October 1997.

A December 1997 VA psychiatric evaluation report shows that 
the veteran reported that he had been working at a newspaper 
in the press room for the past 21 years and stated that he 
liked his job and got along "fairly well" with others 
because he worked nights and did not have to be around a lot 
of people.  He described himself as fairly distant and 
removed from co-workers, but congenial.  The veteran stated 
that he had had disagreements with supervisors in the past 
but that they did not escalate into physical conflicts or 
disciplinary action.

He reported he had been married three times and had children 
from his first two marriages.  The veteran stated that his 
first marriage broke up following his return from Vietnam 
because he had difficulty connecting with his wife.  He 
stated the second marriage ended because his wife had had an 
affair.  The veteran expressed concern as to the stability of 
the third marriage.  He stated his third wife liked to 
socialize, where as he wanted to stay home.  The veteran 
stated that he attended church weekly.  

The examiner stated that the veteran was awake, alert, and 
fully oriented.  He stated the veteran was also clean and 
neatly dressed and that his speech was fluent and 
grammatical.  The examiner stated that there was no evidence 
of a thought disorder, that the veteran was cooperative, and 
that his affect was appropriate.  The veteran denied suicidal 
or homicidal ideation.  The examiner noted that the veteran 
reported he sometimes felt that someone was following him.  
He stated the veteran's contact with reality was adequate and 
that his thoughts were linear and logical.  The veteran 
stated he had problems falling and staying asleep.  He stated 
he slept only about three hours per night.  The veteran 
reported he was not aware of having nightmares about Vietnam 
but that his wife had told him that he would gasp for breath 
in his sleep and that he tried to choke her on several 
occasions.  He stated that after his wife told him that, he 
went for help at the Vet Center for counseling.  The veteran 
reported having intrusive thoughts about Vietnam, emotional 
distance from others, and hyper-startle reaction to sudden 
noises.

The examiner stated that testing revealed the veteran to have 
mild to moderate depression.  He stated that the responses on 
the clinical profile suggested that the veteran was extremely 
shy and introverted and lacked self confidence.  He entered 
diagnoses of post-traumatic stress disorder and dysthymic 
disorder and a Global Assessment of Functioning (GAF) score 
of 70.  He concluded the following:

[The veteran] is experiencing mild 
impairment in social and occupational 
functioning.  Overall[,] he seems to be 
functioning generally well.  He has 
significant and meaningful personal 
relationships at present, although he's 
had difficulty maintaining his marriages.  
He's also been able to maintain 
employment for over 20 years while 
reducing drinking to only an occasional 
event[.  I]t is likely that [the veteran] 
ha[s] found a way to manage his unwanted 
thoughts and feelings by immersing 
himself in his work.

1998 treatment reports from the Vet Center show that the 
veteran was still having difficulty communicating with his 
wife and family.  In one session, the VA social worker stated 
that the veteran was visibly upset and tense.  She stated the 
veteran would block out emotions.  In March 1998, the veteran 
described less stress at work and that he was opening up to 
his co-workers.  He stated he was working to reduce stress 
and working at being better about dealing with everyday 
situations.  In June 1998, the veteran stated that he was 
continuing to work on his anger management and communication 
skills.  The veteran reported in August 1998 that he was 
continuing to struggle with controlling his anger, but stated 
that he was working through this.  

In a September 1998 letter, a VA social worker stated that 
the veteran had been receiving counseling at the Veterans 
Resource Center since June 1997.  She stated he was being 
seen weekly for individual counseling.  The VA social worker 
reported that the veteran had difficulty relating well to 
other people and that his interpersonal skills were poor.  
She stated he would usually become withdrawn and isolative at 
home and at work.  The VA social worker added that the 
veteran was unable to express his feelings adequately, which 
would cause him to become angry and frustrated.  She stated 
the veteran had poor relationships with his biological and 
step children.  As to his work, the VA social worker had the 
following to say, in part:

Because [the veteran] has been employed 
for the Times Picayune for the past 21 
years, which is seen as favorable with 
his current level of functioning, he is 
not without ongoing job[-]related stress.  
According to [the veteran], he has 
chronic Migraine Headaches which affect 
his ability to perform as well as he 
would like on the job.  Performance 
expectations on his job cause him to 
become anxious whenever he is 
experiencing Migraine headaches. . . . 

In a November 1998 letter from the same VA social worker, she 
stated that the veteran's post-traumatic stress disorder was 
manifested by depressed mood, impaired concentration, 
decreased self esteem, irritability, anger, vulnerability, 
social withdrawal with noticeable patterns of avoidance, 
increased stress within relationships, foreshortened future, 
and difficulty falling asleep.  She stated that the veteran 
reported that he would avoid people when he was angry because 
he was worried about a potentially dangerous situation.  The 
VA social worker stated that the veteran's ability to 
function on his job was "significantly impaired."  She 
stated he had difficulty performing tasks on the job, 
particularly when he would bring his problems from home to 
work.  She stated he would become anxious when he would have 
to work overtime and would soon be unable to avoid having to 
do overtime.  The VA social worker stated that the veteran 
had some insight into his problems and was receiving 
treatment for his post-traumatic stress disorder symptoms.

In November 1998, the veteran presented oral testimony before 
a Hearing Officer at the RO.  The veteran's representative 
asserted that the veteran warranted at least a 30 percent 
evaluation and "at times, it could be 50% . . . ."  The 
veteran stated that he was having problems at home, where he 
would become angry easily for no reason.  He stated that his 
flying off the handle would happen at various times and that 
sometimes it was more frequent than others.  The veteran 
stated he was receiving counseling at the Vet Center.  He 
stated he had been working at the same job for over 20 years 
and that he worked night shifts.  He stated that when he 
would get mad at work, he would tend to withdraw and remove 
himself from his co-workers.  The veteran testified that he 
did not get good sleep and would toss and turn throughout the 
night.  He stated he had only one friend and socialized 
mostly with family members.  The veteran described having 
memory loss here and there, where he would forget what it was 
that he was supposed to do.  He stated he sometimes felt that 
he would get the feeling that someone was watching him.  The 
veteran stated that he would think about Vietnam, but that 
Vietnam was not always on his mind.  He stated he had some 
flashbacks of his Vietnam experience.

A December 1998 treatment report from the Vet Center shows 
that the veteran was described as more relaxed.

A January 1999 VA psychiatric evaluation report shows the 
veteran reported that he was still working at the Times 
Picayune newspaper and that he liked his job because of the 
lack of social contact.  He described himself as having 
always been somewhat distant and not outgoing.  The examiner 
noted that the veteran's subjective complaints were similar 
to what he reported at the 1997 psychiatric evaluation.  He 
stated the veteran presented as an anxious, worried, meekly-
dressed male, who appeared his stated age.  He stated the 
veteran was tangential in conversation but was lucid and 
reality oriented.  The examiner noted the veteran's 
conversation was goal directed and that there was no evidence 
of a thought disorder.  His social judgment, fund of general 
knowledge, and his problem-solving ability were reported to 
be intact.  The veteran denied homicidal or suicidal 
ideation.  The examiner stated that an increase in pathology 
was noted when the veteran's psychological testing performed 
in December 1997 was compared to testing performed in 
December 1998.  He noted that the Beck Depression Inventory 
score in 1997 was 20, which he noted was moderate, and in 
1998 was 38, which he noted was severe.  He added that a 
comparison of the Minnesota Multiphasic Personality Inventory 
profiles showed a substantial increase in depressive symptoms 
and in anxiety.  The examiner concluded, "In general, a 
comparison of his psychological testing indicates an increase 
in [post-traumatic stress disorder] symptoms and depressive 
symptoms."  The examiner entered diagnoses of post-traumatic 
stress disorder and major depressive disorder, both of which 
he stated were moderate.  He entered a GAF score of 65.

1999 and 2000 treatment reports from the Vet Center show that 
the veteran continued to go in for treatment for his post-
traumatic stress disorder symptoms.  In 1999, the VA social 
worker stated that the veteran was more relaxed, although it 
was noted that the veteran was continuing to struggle to deal 
with his post-traumatic stress disorder symptoms.  In June 
1999, the veteran was willing to discuss Vietnam, but by 
removing himself from his emotions.  In August 1999, the 
veteran was described as stable.  The veteran stated that 
things were going well.  In December 1999, the veteran stated 
that he was motivated to work on coping skills.  In 2000, he 
began post-traumatic stress disorder treatment in a group 
setting.  The VA social worker noted that the veteran was 
sharing his feelings and experiences and was gaining from 
socializing with other veterans.  

II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the April 1998 rating decision on appeal and 
the October 1998 statement of the case, the RO informed the 
veteran of the evidence necessary to establish a higher 
evaluation for post-traumatic stress disorder.  In the 
October 1998 statement of the case, the RO also included the 
pertinent regulations that applied to the veteran's claim for 
an increased evaluation for his service-connected disability.  
Also, in the February 1999 decision, the Hearing Officer 
explained his reasons and bases why he granted the veteran a 
30 percent evaluation for post-traumatic stress disorder but 
determined that an evaluation in excess of 30 percent was not 
warranted.  Correspondence copies of these determinations 
were mailed to the veteran's accredited representative, The 
American Legion.  These determinations were not returned by 
the United States Postal Service as undeliverable, and thus 
the veteran and his representative are presumed to have 
received these notifications.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992) (discussing that the presumption 
of regularity of the administrative process applies to 
notices mailed by the VA)).

Additionally, the veteran reported having received treatment 
for post-traumatic stress disorder at the Vet Center but 
denied any private treatment.  The record reflects that the 
RO submitted a request for the Vet Center records, which have 
been received and associated with the claims file.  The 
veteran has not alleged that there are any additional medical 
records related to treatment for post-traumatic stress 
disorder that have not been associated with the claims file.  
Finally, in accordance with its duty to assist, the RO had 
the veteran undergo two VA examinations related to his claim.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

III.  Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for post-
traumatic stress disorder.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The United States Court of Appeals for 
Veterans Claims (the Court) has observed that in the latter 
instance, evidence of the present level of the disability is 
of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), 
and that as to the original assignment of a disability 
evaluation, VA must address all evidence that was of record 
from the date the filing of the claim on which service 
connection was granted (or from other applicable effective 
date).  See Fenderson, 12 Vet. App. at 126-127.  Accordingly, 
the evidence pertaining to an original evaluation might 
require the issuance of separate, or "staged," evaluations 
of the disability based on the facts shown to exist during 
the separate periods of time.  Id.

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (2001), which 
addresses post-traumatic stress disorder, the criteria are as 
follows, in part:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 
30 percent disabling.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an initial evaluation in excess of 30 percent.  
At the time of the December 1997 psychiatric evaluation, the 
veteran stated that he liked his job and had been there for 
over 20 years.  He stated his job did not require a lot of 
interaction with his co-workers, which worked out well for 
him.  He described feeling removed from his co-workers.  The 
examiner stated that the veteran's post-traumatic stress 
disorder were causing mild impairment in social and 
occupational functioning but that the veteran was functioning 
"generally well."  The treatment reports from the Vet 
Center show that the veteran was motivated in communicating 
better with his wife and step son and in dealing with his 
anger when it would get out of control.  The treatment 
records show periods when the veteran was doing better and 
periods when he was doing worse.  However, overall, the 
veteran was dedicated in bettering himself.  The treatment 
records further showed that the veteran was opening up at the 
post-traumatic stress disorder group sessions he was 
attending and that he appeared to be socializing better with 
others.  The veteran would report here and there that work 
had been less stressful.  

In the January 1999 VA psychiatric evaluation report, the 
examiner made a finding that the veteran's post-traumatic 
stress disorder had worsened since he had been examined in 
December 1997.  His final determination was that the 
veteran's post-traumatic stress disorder was "moderate" in 
degree.  At both examinations, the examiner noted that there 
was no evidence of a thought disorder.  The veteran denied 
homicidal and suicidal ideation.  His conversation was goal 
directed at both times.  

The Board finds that the above-described symptoms are 
indicative of no more than a 30 percent evaluation.  In line 
with the 30 percent evaluation, the preponderance of the 
evidence reveals that the veteran has a chronic sleep 
impairment.  The veteran functions satisfactorily as 
evidenced by the findings made by the VA examiners in the 
December 1997 and January 1999 evaluation reports.  The 
examiners made determinations that the veteran's post-
traumatic stress disorder symptoms were mild and moderate.  
The veteran is a motivated individual with insight into his 
poor communication and poor interaction with others.  He has 
reported memory loss, but this does not seem to be a major 
symptom.  Also, he has reported that he sometimes felt 
someone was watching him.  The 30 percent evaluation 
contemplates suspiciousness.  The veteran has reported panic-
attack-like symptoms, but the 30 percent evaluation 
contemplates such.  The veteran has had a stable job for over 
20 years.  The Board finds that such symptoms establish that 
the veteran is no more than 30 percent disabling.  See 
38 C.F.R. § 4.132, Diagnostic Code 9411.

This determination is supported by the VA examiners's finding 
that the veteran's post-traumatic stress disorder symptoms 
are indicative of a GAF score of 70 and 65.  Although the GAF 
score does not fit neatly into the rating criteria, it is 
evidence, which the Court has noted the importance of in 
evaluating mental disorders.  See Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  The GAF score is defined as a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-
47 (4th ed. 1994).  GAF scores of 65 and 70 (which fall 
within the range of 61-70) are defined as "Some mild 
symptoms (e.g. depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g. occasional truancy, or theft within the household) but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  Mild symptoms are 
indicative of no more than a 30 percent evaluation.  See 
38 C.F.R. § 4.132, Diagnostic Code 9411.

The Board must now consider whether an evaluation in excess 
of 30 percent is warranted and finds that it is not.  The 
Board is aware that not all the evidence supports this 
finding.  The two letters written by the veteran's VA social 
worker seem to indicate that the veteran is worse than what 
the 30 percent evaluation contemplates.  However, the Board 
has reviewed the weekly treatment reports that the VA social 
worker made as the veteran was undergoing treatment for his 
post-traumatic stress disorder.  Those treatment reports, 
while they show periods of when the veteran is doing better 
and doing worse, generally show a person who can function at 
home and at work.  As stated above, the veteran is clearly 
motivated in becoming a better communicator and at working 
through his fits of anger.  The VA social worker noted in her 
November 1998 letter that the veteran has insight into his 
situation.  The VA social worker stated that the veteran's 
ability to function on the job was "significantly 
impaired," yet the veteran has been working at the same job 
for over 20 years, and he, for the most part, has reported 
that he likes his job.  This job works well for him because 
he does not require a lot of human interaction.  The Board 
gives more probative value to the weekly treatment reports, 
which show no more than moderate post-traumatic stress 
disorder symptoms, than it does the two letters written by 
the VA social worker, which show more significant symptoms.  

Additionally, the evidence does not establish that the 
veteran has circumstantial, circumlocutory, or stereotyped 
speech.  In fact, the VA examiners stated that the veteran 
was alert, lucid and reality oriented.  There was no evidence 
of a thought disorder.  In the December 1997 examination 
report, the examiner stated that the veteran was clean and 
neatly dressed, which means he is taking care of himself and 
not neglecting his personal hygiene.  The veteran has 
continuously denied homicidal or suicidal ideation.  In the 
January 1999 evaluation report, the examiner stated that the 
veteran's judgment was intact.  For the above reasons, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 30 percent.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9411.  

The veteran is competent to report his symptoms.  To the 
extent that he asserted his post-traumatic stress disorder 
was worse following the grant of service connection, he was 
correct, and the Hearing Officer granted him a 30 percent 
evaluation.  However, to the extent that the veteran has 
asserted that he warrants more than a 30 percent evaluation, 
the medical findings do not support his assertion.  The Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements and testimony, even if sworn, in support of a 
claim for monetary benefits.  Taking the veteran's 
contentions into account and the medical findings, an 
evaluation in excess of 30 percent for post-traumatic stress 
disorder is not warranted.  To this extent, the preponderance 
of the evidence is against his claim and there is no doubt to 
be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

